In re Stewart, Obadiah; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 91KA-2498; Parish of Orleans, Criminal District Court, Div. “B”, No. 338-972.
Granted in part; denied in part. The defendant’s conviction is affirmed. His sentence is vacated and the case is remanded to the trial court for articulation of reasons for sentence and consideration of the sentencing guidelines now in effect.
ORTIQUE, J., not on panel.